BUTTERBALL, LLC                    )
                                   )
      Appellant,                   )
                                   )
vs.                                ) No. SD36205
                                   )
MADELEINE DOBRAUC, Personal        )
Representative of the Estate of    )
MANUEL DUARTE, and                 ) Filed: April 20, 2020
TREASURER OF THE STATE OF MISSOURI )
AS CUSTODIAN OF THE SECOND INJURY )
FUND,                              )
                                   )
      Respondents.                 )

     APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

      Butterball, LLC ("Employer") appeals from an award of workers' compensation

benefits to the estate of Manuel Duarte ("Employee"). Employee died in December 2017,

before the Labor and Industrial Relations Commission (the "Commission") issued its

original final award, which was later voided. Thereafter, the Commission permitted the

personal representative ("PR") of Employee's estate to be substituted as Employee's

successor in interest. The Commission ultimately affirmed the award of the

Administrative Law Judge ("ALJ") with minor modifications.
      Employer raises four points on appeal. Points 1 and 2 relate to the allegedly

untimely substitution of Employee's successor in interest. Points 3 and 4 challenge the

award as not based on sufficient competent evidence. Because the workers'

compensation claim survived Employee's death and was pursued by the PR of his estate

to final award, and because there was sufficient competent evidence to support the

Commission's award, we affirm.

                         Background & Procedural History

      Employee was about 65 years old when he began working for Employer in 2006.

He used his right hand to cut meat from turkeys on a processing line. Around January of

2009, he began experiencing pain and swelling in his right shoulder. He reported the

injury to his supervisor, who told Employee to ice his shoulder during his breaks every

two hours. Employee's last date of employment was in March of 2009.

      Employee sustained a full-thickness tear of his rotator cuff and right shoulder

impingement, among other things. He underwent shoulder surgery in June of 2009 and

again in April of 2010, after which he experienced constant pain and limited range of

motion in his right shoulder. Employee attempted to return to work with Employer but

was turned away due to his shoulder condition. He found no other work.

      Employee timely filed a workers' compensation claim in March of 2011. A hearing

was held in April of 2017. In its award, dated June 14, 2017, the ALJ found Employee

sustained an occupational disease arising out of and in the course and scope of his

employment and that Employee's work was the prevailing factor causing Employee's

right shoulder condition. The ALJ found in Employee's favor and awarded 56 weeks of

temporary disability, permanent total disability, and future medical expenses.



                                            2
        In June of 2017, Employer timely applied for review by the Commission. On

December 9, 2017, while the award was still under review, Employee died of health issues

unrelated to his work injury. Employee's counsel did not notify the Commission or

Employer's counsel of Employee's death at oral argument before the Commission in

February of 2018, or at any time before May 10, 2018, when the Commission issued a

final award affirming the ALJ's award with slight modifications.

        On June 25, 2018, Employer filed a suggestion of death, asserting that it had just

become aware of Employee's death. The certificate of service accompanying Employer's

suggestion of death shows it was served on counsel for Employee and counsel for the

Second Injury Fund. On August 8, 2018, Employee's counsel filed a "RESPONSE OF

[EMPLOYEE] TO THE SUGGESTIONS OF DEATH[,]" stating that Employee, and his

estate, were "entitled to the benefits awarded" to him. No motion or request for relief

was made. Counsel's signature block indicated she was submitting the document as

"Attorney for [Employee]."1

        In an order dated September 21, 2018, the Commission acknowledged these

filings and that it had to determine whether it could consider the response from

Employee's counsel, given that the attorney-client relationship generally terminates on

the death of the client and that no entry of appearance had been entered on behalf of

Employee's estate or successor in interest. The Commission inferred from the allegations



1The record's only explanation for Employee's counsel's failure to notify the Commission of Employee's
death is contained in her August 8, 2018 Response where she states that, although she knew Employee had
died, his death was "irrelevant" to the proceeding before the Commission. We disagree. When a client
dies, Rule 4-1.16(d) requires an attorney to "take steps to the extent reasonably practicable to protect a
client's interests" upon termination of representation. "The most logical person to advise the court of the
death of the party is the attorney representing him." Holmes v. Arbeitman, 857 S.W.2d 442, 444 (Mo.
App. E.D. 1993).


                                                    3
in the August 8, 2018 response that Employee's counsel had been retained by Employee's

estate or successor and was authorized to make stipulations of fact on behalf of the estate

or successor. Citing section 287.580 and Rule 52.13(a)(1), the Commission found that

Employee died while proceedings were pending and "no substitution of parties has been

requested pursuant to § 287.580 in order to revive the claim[.]"2 The May 10, 2018

award was declared to be void and the matter remained pending. Counsel was

instructed, "Upon proper substitution of parties, the Commission will take up and issue

an award in this matter in due course."

       On September 25, 2018, Employee's attorney, as "Attorney for Employee" filed a

"MOTION FOR SUBSTITUTION OF PARTY" (the "Motion") in which counsel informed

the Commission that Employee's daughter, Madeleine Dobrauc ("Daughter"), "has

agreed to be substituted in place of her father for the purpose of concluding this action."

The certificate of service attached to the Motion showed service on counsel for the other

parties on September 25, 2018. That same date, Employer filed a motion to dismiss

pursuant to Rule 52.13, arguing no motion to substitute had been filed within 90 days of

the filing of a suggestion of death and so the Commission must dismiss the claim without

prejudice.

       In October of 2018, Employer objected to the Motion on three grounds: (1)

untimeliness as asserted in its motion to dismiss; (2) failure to allege Daughter was

Employee's successor as required by statute; and (3) Daughter did not sign or file the

Motion and Employee's counsel did not enter an appearance on behalf of Daughter or

otherwise claim to represent her.


2 All statutory citations are to RSMo. as amended through 2009, the date of Employee's injury. See

Elsworth v. Wayne County, 547 S.W.3d 599, 600 (Mo. App. S.D. 2018). All rule references are to
Missouri Court Rules (2018).

                                                  4
        On October 22, 2018, Employee's counsel submitted a response on behalf of

Employee, arguing: (1) Rule 52.13(a)(1) does not apply to workers' compensation cases;

and (2) even if it does, the Motion was timely because the envelope in which it was

mailed was postmarked September 24, 2018.

        Citing section 287.580, Rule 52.13, and Accident Fund Ins. Co. v. Casey, 550
S.W.3d 76 (Mo. banc 2018), the majority of the Commission considered Employee's

August 8, 2018 response to be a motion for substitution "on behalf of [Employee's] estate

filed within ninety days" of the suggestion of death. The Commission further found that

even if the August 8 response did not qualify as a motion for substitution, the September

25 Motion was sufficient because Rule 52.13's "specific requirements, including its

ninety-day time limit for filing a motion for substitution, do not apply." However, the

Commission also found sufficient evidence had not been submitted to show Daughter

was Employee's proper successor in interest. Leave was granted to submit an amended

motion for substitution accompanied by supporting documentation.3

        In March of 2019, the Commission received documentation showing a probate

court had named Daughter as PR of Employee's estate on January 29, 2019. Over

Employer's objections, the majority of the Commission found Daughter to be Employee's

successor in interest as PR of his estate for purposes of the pending workers'

compensation claim.4

        On June 13, 2019, more than 10 years after Employee was injured at work and 18

months after his death, the Commission unanimously entered its final award adopting



3 One commissioner dissented on the grounds that Rule 52.13(a)(1) and its 90-day limitation applied, that

the August 8 response did not qualify as a motion for substitution, and that the only motion for
substitution was untimely filed on September 25.
4 One Commissioner again dissented on the same grounds as indicated in footnote 3.


                                                    5
the prior award of the ALJ with slight modifications as to the issue of temporary total

disability and reflecting the date of Employee's death as the final date for permanent

total disability benefits. Employer appeals.

                                  Standard of Review

      Our review is governed by section 288.210. Dickemann v. Costco Wholesale

Corp., 550 S.W.3d 65, 67 (Mo. banc 2018). This Court reviews the Commission's award

to see whether: (1) the Commission acted without or in excess of its powers; (2) the

award was procured by fraud; (3) the facts found by the Commission do not support the

award; or (4) there was not sufficient competent evidence in the record to warrant

making the award. § 287.495.1; White v. ConAgra Packaged Foods, LLC, 535
S.W.3d 336, 338 (Mo. banc 2017). We are bound by the Commission's factual findings,

provided such findings are supported by competent and substantial evidence, but we are

not bound by the Commission's conclusions of law. Dickemann, 550 S.W.3d at 67.

"Questions of law, including those involving statutory interpretation, are reviewed de

novo." Casey, 550 S.W.3d at 79.

                                        Analysis

                                      Points 1 and 2

      In point 1, Employer argued the Commission acted without or in excess of its

authority when it found the specific requirements of Rule 52.13 do not apply to workers'

compensation cases and failed to dismiss Employee's case after no valid motion for

substitution was timely filed within 90 days after the suggestion of death was filed. In

point 2, Employer also invoked Rule 52.13 arguing the Commission acted without or in

excess of its authority when it considered the August 8, 2018 response of Employee's



                                               6
counsel to be a timely motion for substitution filed on behalf of Employee's estate or

successor in interest.

       Both points erroneously assume that Rule 52.13 controls here. Workers'

compensation cases are "simple, informal, and summary[.]" § 287.550. Chapter 287,

governing workers' compensation cases, has only minimal requirements for its pleadings

or motions. Casey, 550 S.W.3d at 82. Consequently, the Missouri rules of civil

procedure do not apply to workers' compensation actions unless a workers'

compensation statute implicates the application of a specific rule. Id.

       When an employee dies while his/her claim is pending, the specific statute that

applies is section 287.580. It states:

       If any party shall die pending any proceedings under this chapter, the
       same shall not abate, but on notice to the parties may be revived and
       proceed in favor of the successor to the rights or against the personal
       representative of the party liable, in like manner as in civil actions.
Id. We are required to strictly construe this statute. See § 287.800.1. Therefore, this

Court is not authorized to add words to, subtract words from, or ignore the plain

meaning of words chosen by the legislature. Guinn v. Treasurer of State, 577
S.W.3d 847, 851 (Mo. App. S.D. 2019). Reviewing the plain language of this statute, it

says nothing about a requirement to file a suggestion of death within 90 days of death or

about the proceeding being dismissed without prejudice for failure to do so. Therefore,

section 287.580 does not mandate the application of Rule 52.13.

       What section 287.580 does plainly say is that: (1) a pending workers'

compensation proceeding does not abate upon the employee's death; and (2) on notice to

the parties, it may be revived by the PR of the employee's estate; (3) in like manner as in

civil actions. This last phrase is important because there is a well-established procedure


                                             7
in civil actions for permitting a PR of a person's estate to pursue a claim that does not

abate, including a time limitation on when that must be done.

       A civil action for personal injuries does not abate upon the death of the injured

party. § 537.020.1. The cause of action survives to the PR of the injured party's estate.
Id. A petition or application to open an estate must be filed within one year of the

decedent's date of death. § 473.020.2; Ellison v. Fry, 437 S.W.3d 762, 773 (Mo. banc

2014). The probate division of a court is required to deny as untimely an application for

letters of administration filed more than one year after the decedent's death. See Estate

of Mickels, 542 S.W.3d 311, 313 (Mo. banc 2018) (involving an appeal from the probate

division's denial of an application for letters as untimely pursuant to section 473.020.2).

After appointment, a PR is required to "prosecute all actions which may be maintained

and are necessary in the course of his administration . . . ." § 473.270.

       Here, all of the requirements of section 287.580 were satisfied. Employee died on

December 9, 2017. By the end of June 2018, all parties and the Commission were on

notice of that fact. Daughter was appointed as Employee's PR on January 29, 2019. We

presume the probate division that appointed Daughter as PR was well aware of the one-

year filing requirement in section 473.020.2 and applied it correctly. D.D.W. v.

M.F.A., 594 S.W.3d 274, 280 (Mo. App. S.D. 2020). Because Employer did not present

the Commission with anything to show otherwise, we presume on appeal that the

granting of letters of administration was correct. See id. Thereafter, the PR pursued

Employee's workers' compensation claim to conclusion before the Commission.

Accordingly, points 1 and 2 are denied.




                                              8
                                               Point 3

       In point 3, Employer argues the Commission "erred in finding that Employee

sustained an accidental injury or occupational disease arising out of and in the course of

his employment," because "there was not sufficient competent evidence in the record[.]"

Specifically, Employer claims the Commission's finding on this issue "erroneously relied

on the medical causation opinion" of Employee's medical expert Dr. David Volarich ("Dr.

Volarich") and that Dr. Volarich's testimony was premised on "an incomplete and

inaccurate medical history," "ignored medical evidence contrary to his opinions[,]" and

failed to "adequately explain the basis for his opinions."

       Employer's section 287.495.1(4) challenge can succeed "only in the demonstrated

absence of sufficient competent substantial evidence; evidence contrary to the award of

the Commission, regardless of quantity or quality, is irrelevant." Nichols v. Belleview

R-III School Dist., 528 S.W.3d 918, 922 (Mo. App. S.D. 2017) (internal quotation and

citation omitted). Sufficient competent evidence is a "minimum threshold[.]"5 Id. This

Court defers to the Commission's factual findings and "recognize[s] that it is the

Commission's function to determine the credibility of witnesses and the weight to be

given to their testimony." Cook v. Missouri Highway & Transp. Comm'n, 500
S.W.3d 917, 923 (Mo. App. S.D. 2016). The expert opinion from a single medical expert

"may be competent and substantial evidence in support of an award of benefits[.]"



5      The burden of production is a party's duty to introduce enough evidence on an issue to
       have the issue decided by the []fact-finder. In a workers' compensation case, an employee
       meets this burden when she introduces competent and substantial evidence on the whole
       record sufficient to support a finding on each of the facts necessary to that award.

Annayeva v. SAB of TSD of City of St. Louis, SC 98122, 2020 WL 1270758, at *3 n.8 (Mo. banc Mar.
17, 2020) (selected internal citations, quotation marks, and brackets omitted).



                                                   9
Smith & H. v. Capitol Region Med. Center, 458 S.W.3d 406, 417 (Mo. App. W.D. 2014)

(internal quotation and citation omitted).

       Employer does not point to any portion of the record where Employer timely

objected to Dr. Volarich's testimony on the basis of lack of foundation or moved to strike

such testimony. Dr. Volarich's testimony and his report were admitted into evidence

before the ALJ with no objection. Therefore, Employer's objections to the admissibility

of Dr. Volarich's opinion on causation have not been preserved.

       Furthermore, we have previously rejected this manner of "[u]nmade evidentiary

objection[], shoe-horned into [an] evidentiary sufficiency claim[.]" Nichols, 528 S.W.3d

at 930; see Proffer v. Federal Mogul Corp., 341 S.W.3d 184, 187 (Mo. App. S.D.

2011). There is a "distinction between admissibility of evidence and submissibility of a

case. Adequacy of the factual or scientific foundation for expert opinion is an

admissibility issue which is waived absent a timely objection or motion to strike."

Proffer, 341 S.W.3d at 187. Expert testimony, admitted without objection, "can be

considered as any other evidence in determining the submissibility of the case." Id.

       For all of these reasons, Employer's argument fails to demonstrate reversible error

on the bases alleged, and Employer's point 3 is accordingly denied.

                                          Point 4

       In point 4, Employer also argues the Commission's finding "that Employee was

permanently and totally disabled as a result of the alleged work injury to his right

shoulder," was not supported by sufficient competent evidence. Employer argues the

Commission incorrectly relied on an "inaccurate assessment" of Employee's functional

limitations found in the vocational assessment of Philip Eldred ("Eldred").



                                             10
      Eldred's deposition testimony and his assessment report were admitted into

evidence by the ALJ without any objection to a lack of foundation. Therefore, the

adequacy of the factual basis for Eldred's opinion was waived when Employer did not

object or move to strike it. See Proffer, 341 S.W.3d at 187.

      For the reasons discussed previously in point 3, Employer's point 4 must also fail

and is accordingly denied.

                                      Conclusion

      The Commission's award is affirmed.

MARY W. SHEFFIELD, J. – OPINION AUTHOR

JEFFREY W. BATES, C.J. – CONCURS

DANIEL E. SCOTT, P.J. – CONCURS




                                            11